Case 8:18-cv-01644-VAP-KES Document 108 Filed 10/16/19 Page 1 of 1 Page ID #:2762



                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

  Case No. 8:18-cv-01644-VAP-KES                                               Date: October 16, 2019

  Title: IN RE EAGAN AVENATTI, LLP


  PRESENT:

               THE HONORABLE KAREN E. SCOTT, U.S. MAGISTRATE JUDGE

                   Jazmin Dorado                                      Not Present
                  Courtroom Clerk                                     Court Reporter

          ATTORNEYS PRESENT FOR                              ATTORNEYS PRESENT FOR
                PLAINTIFF:                                        DEFENDANTs:
               None Present                                        None Present



        PROCEEDINGS (IN CHAMBERS):                             Order Re Receiver’s Motion to
                                                               Discharge Receiver (Dkt. 106)


           On October 1, 2019, receiver Brian Weiss moved for an order discharging his duties as
  the court-appointed receiver for judgment debtor Eagan Avenatti, LLP. (Dkt. 106.) Mr. Weiss
  states that he is no longer needed because Eagan Avenatti, LLP has filed for chapter 7
  bankruptcy and a bankruptcy trustee has been appointed. (Id. at 4.) Mr. Weiss also states that
  creditor Jason Frank Law does not oppose the motion, but that Mr. Avenatti does oppose it. (Id.
  at 2-3.)

           The motion was noticed for hearing before the Magistrate Judge on October 29, 2019.
  (Id. at 1.) Pursuant to Local Rule 7-9, any opposition to the motion was due on or before
  October 8, 2019. As of the date of this order, the Court has not received any opposition or other
  response to the motion.

        IT IS THEREFORE ORDERED that, on or before Friday, October 18, 2019, Mr.
  Avenatti shall file either: (a) an opposition to the motion, or (b) a notice of non-opposition. If
  Mr. Avenatti files an opposition, Mr. Weiss may file a reply on or before October 25, 2019.



                                                                          Initials of Deputy Clerk JD_
